Conger J. For a full statement of this case see Cox et al. v. Keiser, 15 Bradwell, 432. The case having been reversed and remanded by this court, the Circuit Court of McLean county, in accordance with the opinion of this court as found in 15 Bradwell, dismissed the original and amended petitions at the cost-of appellant. From that decree this appeal is taken. Substantially the same questions arise that were before this court on the former appeal, and we are asked to review that decision; for were we to enter into a consideration of the merits of the controversy, and especially the effect upon the right of action of taking the acceptances, it would simply be reviewing the action of this court upon the first appeal. We have neither the power nor disposition to do this. These questions are res judicata. Moshier v. Horton, 100 Ill. 63; Ogle v. Turpin, 8 Bradwell, 453. The decree of the circuit court must be affirmed. Affirmed.